DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-5, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hildinger et al. (US 20190229383 A1) in view of Jang et al. (US 20190067665 A1).

Regarding claim 1, Hildinger discloses an energy storage cell 2 comprising a cell container, i.e. a case, with two side faces 7, two end faces 12, and a bottom face 13 (Fig. 3, [0030). The case is manufactured through the extrusion of aluminum and a cell cover 14 with a positive and negative pole arranged therein is fastened to the container via laser welding [0030]. Additionally, the side faces 7 are provided with a pattern in the form of elevations or depressions that both increases the stiffness of the two side faces and increase the heat exchange surface required for the emergency cooling of the energy storage cell [0031]. The pattern is preferably a honeycomb structure, as shown in Fig. 3, but may be any of the proposed embodiments depicted in Figs. 4A to 4F. The depth of the pattern is between 0.1 mm and 3 mm and may be formed through laser ablation into the surface of the cell housing [0032].
Hildinger further discloses that the energy storage cells 2 are preferably lithium-ion cells with a torsion-resistant metal housing, such as aluminum. Hildinger does not provide details regarding the electrode assembly, nor the electrical connections within the energy storage cells.
Jang discloses a secondary battery 100 including an electrode assembly 110, a first terminal assembly 120, a second terminal assembly 130, a cap assembly 150, and a case 180 (Figs. 1-3, [0035]). The electrode assembly is comprised of a first electrode plate, a separator, and a second electrode plate [0036]. The separator is positioned between the first and second electrode plates to prevent a short circuit and to allow the movement of lithium ions [0039].
Jang further discloses that the electrode assembly is housed in the case [0043] and that the cap assembly 150 is coupled to the case by laser welding to seal the opening of the case via cap plate 151 [0064]. The second terminal assembly 130 is electrically connected to the electrode assembly 110 and is comprised of a second current collector 131, a second current collecting terminal 132, and a second terminal plate 133 [0054]. The second current collecting terminal is connected to the second current collector 131 and protrudes from a through hole in the cap plate 141 (Fig. 2, [0056]). The second terminal plate 133 is coupled to the second current collecting terminal and is additionally coupled to the cap plate 151 through an insulation plate 157 disposed under the second terminal plate 133 [0057]. The terminal plate has a second polarity corresponding to its electrical connection to the second electrode plate [0042] and the insulation plate is provided to insulate the cap plate 151 from the second terminal plate 133, thereby preventing a short circuit from occurring between electrodes [0057]. 
Furthermore, Jang teaches that the first terminal assembly 120 is electrically connected to the cap plate 151 and the case 180 such that the case may have a first polarity, which is the same polarity as the terminal assembly 120 [0077]. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the first and second terminal assemblies and the electrode assembly of Jang with the energy storage cell of Hildinger with a reasonable expectation of success in providing a suitable lithium ion secondary battery with conventional terminal connections. It is obvious to one of ordinary skill in the art to combine prior art elements when the combination yields no more than predictable results (a conventional secondary battery with suitable electrical connections). See MPEP 2143(I)(A).
Modified Hildinger thus renders obvious the claim limitations “A rechargeable battery (energy storage cell 2) comprising:
	an electrode assembly (electrode assembly 110 of Jang) comprising a first electrode (first electrode plate), a second electrode (second electrode plate), and a separator between the first electrode and the second electrode;
	a case (container of Hildinger) connected to the first electrode (the container is electrically connected to the first terminal assembly) to house the electrode assembly and comprising an opening to receive the electrode assembly;
	a cap plate (cap plate 151 of Jang) coupled with the case to cover an outer region of the opening and comprising a through-hole (unlabeled through hole wherein the second current collecting terminal 132 protrudes) to expose a center region of the opening; and
	a terminal plate (terminal plate 133 coupled with the second current collecting terminal 132) bonded to and insulated from the cap plate (insulated via insulating plate 157) to cover the through-hole and connected to the second electrode,
	wherein an outer surface of the case has a first protrusions-and-depressions shape (the container has a pattern of elevations and depressions).”
The examiner notes that the claim language “protrusions-and-depressions shape” is interpreted in light of Fig. 2 of the instant specification such that the shape may be read upon by any shape disclosed to explicitly comprise either a protrusion or a depression, because the presence of one necessarily implies the presence of the other in relation to itself. For example, as disclosed in Fig. 2 of the instant specification, depressions are formed in the surface of the case such that the portions adjacent to the depressed portions but not formed as depressions may be considered to be protrusions, thus forming a “protrusions-and-depressions shape.” In the case of Hildinger, the patterns are comprised of elevations or depressions, but the presence of an elevation implies the presence of an adjacent depression portion that isn’t elevated, and vice versa. Therefore it is the examiner’s position that the “protrusions-and-depressions shape” is read upon by the pattern of Hildinger.

Regarding claim 4, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 1 as set forth above. As mentioned previously, Hildinger teaches that the pattern formed on the side surfaces of the container may be formed by laser ablation [0032].
Modified Hildinger therefore renders obvious the claim limitation “wherein the first protrusions-and-depressions shape is formed by etching using a laser beam” because laser ablation is alternatively known as laser etching.

Regarding claim 5, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 1 as set forth above. As mentioned previously, Hildinger discloses wherein the pattern on the side of the container is preferably a honeycomb structure, as shown in Fig. 3, or alternatively may be patterns as shown in Figs. 4A through 4F. 
Modified Hildinger therefore renders obvious the claim limitation “wherein the first protrusions-and-depressions shape comprises at least one shape among a comb shape, a checkerboard shape, a circle shape, and an ellipse shape on a plane area” wherein the honeycomb structure is interpreted as a comb shape.

Regarding claim 9, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 1 as set forth above. Jang additionally discloses wherein the second current collecting terminal is connected to the second electrode plate via second electrode tab 112 (Fig. 2, [0042], [0055]).
 Modified Hildinger therefore renders obvious the claim limitation “wherein the terminal plate comprises:
	a terminal part arranged on the cap plate (terminal plate 133); and
	a protruded part penetrating the through-hole from the terminal part (second current collecting terminal 132) and connected to the second electrode.” 

Regarding claim 10, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 9 as set forth above. Jang further discloses wherein the cap assembly includes a gasket 152 that prevents external moisture from penetrating into the secondary battery 100 and is disposed between the cap plate and the terminal plate (Fig. 2, [0065]).
Modified Hildinger therefore renders obvious the claim limitation “further comprising a sealing part (gasket 152) between the terminal part and the cap plate and bonding between the cap plate and the terminal plate.”

Regarding claim 14, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 1 as set forth above. Jang further discloses wherein the case 180 and the cap plate 151 are electrically connected to the first electrode and accordingly each has a first polarity [0070], [0077]. Additionally, the terminal plate 133 is electrically connected to the second electrode and has a second polarity [0057].
Modified Hildinger therefore renders obvious the claim limitation “wherein the case and the cap plate have a same polarity as that of the first electrode (first polarity), and the terminal plate has a same polarity as that of the second electrode (second polarity).”

Regarding claim 15, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 1 as set forth above. Jang further discloses wherein the electrode assembly is comprised of a first tab 111 electrically connected to the first electrode uncoated portion of the first electrode plate and is further coupled with the case 180 such that the case has a first polarity corresponding with the polarity of the first electrode [0077]. Jang additionally discloses wherein the electrode assembly is comprised of a second electrode tab 112 electrically connected to the second electrode uncoated portion of the second electrode plate and is further coupled with the terminal plate 133 via current collector 131[0054]-[0055].
Modified Hildinger therefore renders obvious the claim limitation “the electrode assembly further comprises:
	a first electrode tab (electrode tab 111) extending from the first electrode and coupled with the case; and
	a second electrode tab (electrode tab 112) extending from the second electrode and coupled with the terminal plate.”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hildinger et al. (US 20190229383 A1) in view of Jang et al. (US 20190067665 A1) as applied to claim 1 and further in view of Shose et al. (US 20080081253 A1).

Regarding claim 2, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 1 as set forth above. 
Hildinger also discloses that a plurality of energy storage cells 2 may be electrically connected to one another in series or in parallel by way of cell connectors 3 [0024]. The cell connectors are configured as plate-shaped connecting busbars that accordingly connect the poles of the individual energy storage cells 2 to one another [0024].
Furthermore, Jang teaches that the first terminal assembly 120 is electrically connected to the cap plate 151 and the case 180 such that the case may have a first polarity, which is the same polarity as the terminal assembly 120 [0077]. 
Neither Hildinger nor Jang provide details regarding an external contact terminal contacting an outer surface of the case.
Shose discloses a lithium secondary battery having a positive element connected to the outer can and a negative element connected to the cap [0012]. Shose teaches that in mounting the battery 1 to an external device, such as a circuit board, a positive lead plate 20 may be attached to the positive outer can 12 via resistance welding, laser welding, or the like [0039].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine a lead plate with the battery of Modified Hildinger such that an electrical connection is made between the plate and an outer surface of the case via welding, as taught by Shose, with a reasonable expectation of success in providing a suitable method for directing the electrical connection to an external device. It is obvious to one of ordinary skill in the art to combine prior art elements when the combination yields no more than predictable results, i.e. connecting a lead to a metal surface having a polarity corresponding with a first electrode. See MPEP 2143(I)(A).
Modified Hildinger therefore renders obvious the claim limitation “wherein the outer surface of the case contacts an external first contact terminal (lead plate of Shose).”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hildinger et al. (US 20190229383 A1) in view of Jang et al. (US 20190067665 A1) and further in view of Shose et al. (US 20080081253 A1) as applied to claim 2 and further in view of Hackl et al. (WO 2020104128 A1) (references herein made with respect to English Machine Translation attached) and further in view of Yeon et al. (KR 101483422 B1) (provided in IDS filed by Applicant on 18 February 2021) (references herein made with respect to English Machine Translation attached).


Regarding claim 3, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 2 as set forth above. Hildinger additionally teaches wherein after the laser etching of the surface structure on the sides of the housing, an insulating paint may be applied to the sides [0032].
Hildinger is silent with respect to the presence of an oxide layer.
Hackl teaches that lithium ion batteries having a metallic housing, such as aluminum, result in an oxide layer formed on the surface (pg. 2, para. 4). Hackl further teaches that laser etching may remove the oxide layer and ensures adhesion of any insulation varnish that may applied to the housing (pg. 3, para. 8).
Similarly, Yeon teaches a lithium ion secondary battery ([0003], [0007]) wherein the electrode leads 60 and 70 are made of aluminum or an aluminum alloy [0009]. Yeon further teaches that when an electrode lead is made of aluminum or an aluminum alloy, an oxide film is formed on the surface of the aluminum metal, which may reduce welding strength when connected to a member such as a bus bar [0013]. Yeon teaches that a surface of the electrode lead may be irradiated by a laser in a continuous dot shape, thereby removing portions of the metal oxide film in a predetermined pattern and resulting in an appropriate combination of etched and unetched portions (pg. 3, para. 1).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat the housing of Modified Hildinger with a laser etching process to remove portions of the naturally formed oxide layer, as taught by Hackl and Yeon, with a reasonable expectation of success in both improving the adhesion of the portion of the housing receiving insulation paint and in improving the weldability to the lead plate to the housing. It is obvious to one of ordinary skill to improve similar devices in the same way. See MPEP 2143(I)(C).
Modified Hildinger therefore renders obvious the claim limitation “wherein an oxide layer is between depressions of the first protrusions-and-depressions shape and the first contact terminal, and
	the oxide layer is not between protrusions of the first protrusions-and-depressions shape and the first contact terminal” because the etched portions of the housing are formed as depressions between the protrusions of unetched portions do not have an oxide layer. Similarly, the unetched portions of the terminal part are formed as protrusions between the depressions of etched portions and do have the oxide layer.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hildinger et al. (US 20190229383 A1) in view of Jang et al. (US 20190067665 A1) as applied to claim 1 and further in view of Kim et al. (KR 102397762 B1) (references herein made with respect to English Machine Translation attached).

Regarding claim 6, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 1 as set forth above. Jang teaches that the first terminal assembly 120 is electrically connected to the cap plate 151 and the case 180 such that the case and cap plate may have a first polarity, which is the same polarity as the terminal assembly 120 [0077]. 
Neither Hildinger nor Jang provide details regarding a protrusions-and-depressions shape formed on the outer surface of the cap plate.
Kim teaches a lithium ion secondary battery 100 ([0024], [0029]) comprised of an electrode assembly 110, a case 140, and a cap assembly 150 [0024]. Kim further teaches wherein the electrode assembly is comprised of a first and second electrode plate, 111 and 112, which are connected to a first and second terminal plate, 120 and 130, respectively [0030]. The second terminal 130 is made of metal, such as aluminum or an aluminum alloy, and is formed integrally with the cap plate 151 [0038]. The terminal is formed with a recess 135 and a protrusion 134 (Fig. 2, [0039]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the separate cap plate and second terminal 130 of Modified Hildinger with the integrally formed cap plate and terminal, as taught by Kim, a reasonable expectation of success in forming a suitable secondary battery with appropriate terminal connections. It is obvious to one of ordinary skill to substitute prior art elements when the substitution yields no more than predictable results. See MPEP 2143(I)(B).
Modified Hildinger therefore renders obvious the claim limitation “wherein an outer surface of the cap plate has a second protrusions-and-depressions shape” wherein the recess 135 and protrusion 134 correspond with the claimed protrusions-and-depressions shape.

Regarding claim 7, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 6 as set forth above. Hildinger also discloses that a plurality of energy storage cells 2 may be electrically connected to one another in series or in parallel by cell connectors 3 [0024]. The cell connectors are configured as plate-shaped connecting busbars that accordingly connect the poles of the individual energy storage cells 2 to one another [0024].
Modified Hildinger therefore renders obvious the claim limitation “wherein the outer surface of the cap plate (integrally formed terminal with the cap plate) contacts an external second contact terminal (cell connectors 3).”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hildinger et al. (US 20190229383 A1) in view of Jang et al. (US 20190067665 A1) in view of Kim et al. (KR 102397762 B1) (references herein made with respect to English Machine Translation attached). as applied to claim 7 and further in view of Yeon et al. (KR 101483422 B1) (provided in IDS filed by Applicant on 18 February 2021) (references herein made with respect to English Machine Translation attached).

Regarding claim 8, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 7 as set forth above. As mentioned previously, Hildinger discloses that a plurality of energy storage cells 2 may be electrically connected to one another in series or in parallel by cell connectors 3 [0024]. The cell connectors are configured as plate-shaped connecting busbars that accordingly connect the poles of the individual energy storage cells 2 to one another [0024].
Hildinger, Jang, and Kim are silent with respect to the presence of an oxide layer.
Yeon discloses a lithium ion secondary battery ([0003], [0007]) wherein the electrode leads 60 and 70 are made of aluminum or an aluminum alloy [0009]. Yeon further teaches that when an electrode lead is made of aluminum or an aluminum alloy, an oxide film is formed on the surface of the aluminum metal [0010]. During normal operation of the battery, a gripper, may be attached to the leads and connect them to a charge/discharge unit [0011]. Due to the insulating property of the oxide film, there may be reduced charge/discharge properties in the connection and additionally may reduce welding strength when connected to a member such as a bus bar [0013]. Yeon teaches that a surface of the electrode lead may be irradiated by a laser in a continuous dot shape, thereby removing portions of the metal oxide film in a predetermined pattern and resulting in an appropriate combination of etched and unetched portions (pg. 3, para. 1).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the terminal part of Modified Hildinger such that the laser etching of Yeon was performed on the terminal part to remove the naturally forming aluminum oxide layer with a reasonable expectation of success in maintain appropriate charge/discharge properties from the terminal part and reducing the contact resistance when connected to connectors, such as busbars. It is obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way. See MPEP 2143(I)(C).
Modified Hildinger therefore further renders obvious the claim limitation “wherein
	an oxide layer is between depressions of the second protrusions-and-depressions shape and the second contact terminal, and
	the oxide layer is not between protrusions of the second protrusions-and-depressions shape and the second contact terminal” because the protrusions-and-depressions shape additionally comprise the protrusions and depressions formed via the laser etching treatment. In particular, the etched portions of the terminal part are formed as depressions between the protrusions of unetched portions do not have an oxide layer. Similarly, the unetched portions of the terminal part are formed as protrusions between the depressions of etched portions and do have the oxide layer.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hildinger et al. (US 20190229383 A1) in view of Jang et al. (US 20190067665 A1) as applied to claim 9 and further in view of Yeon et al. (KR 101483422 B1) (provided in IDS filed by Applicant on 18 February 2021) (references herein made with respect to English Machine Translation attached).

Regarding claim 11, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 9 as set forth above. Hildinger also discloses that a plurality of energy storage cells 2 may be electrically connected to one another in series or in parallel by way of cell connectors 3 [0024]. The cell connectors are configured as plate-shaped connecting busbars that accordingly connect the poles of the individual energy storage cells 2 to one another [0024].
Jang additionally teaches wherein the second current collecting terminal 132 includes a flange 132a, a rivet 132b, and coupling portions 132c [0056]. The coupling portions are formed via welding performed along the edge of the river to mechanically and electrically connect the collecting terminal 132 to the terminal plate 133 [0051], which may be made of aluminum or an aluminum alloy [0052]. 
Hildinger and Jang are silent with respect to the presence of an oxide layer.
Yeon discloses a lithium ion secondary battery ([0003], [0007]) wherein the electrode leads 60 and 70 are made of aluminum or an aluminum alloy [0009]. Yeon further teaches that when an electrode lead is made of aluminum or an aluminum alloy, an oxide film is formed on the surface of the aluminum metal [0010]. During normal operation of the battery, a gripper, may be attached to the leads and connect them to a charge/discharge unit [0011]. Due to the insulating property of the oxide film, there may be reduced charge/discharge properties in the connection and additionally may reduce welding strength when connected to a member such as a bus bar [0013]. Yeon teaches that a surface of the electrode lead may be irradiated by a laser in a continuous dot shape, thereby removing portions of the metal oxide film in a predetermined pattern and resulting in an appropriate combination of etched and unetched portions (pg. 3, para. 1).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the terminal part of Modified Hildinger such that the laser etching of Yeon was performed on the terminal part to remove the naturally forming aluminum oxide layer with a reasonable expectation of success in maintain appropriate charge/discharge properties from the terminal part and reducing the contact resistance when connected to connectors, such as busbars. It is obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way. See MPEP 2143(I)(C).
Modified Hildinger therefore renders obvious the claim limitation “wherein an outer surface of the terminal part has a third protrusions-and-depressions shape” wherein the etching pattern formed results in the claimed protrusions-and-depressions shape.

Regarding claim 12, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 11 as set forth above. Hildinger also discloses that a plurality of energy storage cells 2 may be electrically connected to one another in series or in parallel by cell connectors 3 [0024]. The cell connectors are configured as plate-shaped connecting busbars that accordingly connect the poles of the individual energy storage cells 2 to one another [0024].
Modified Hildinger therefore renders obvious the claim limitation “wherein the outer surface of the terminal part contacts an external third contact terminal (cell connectors 3).”

Regarding claim 13, Modified Hildinger renders obvious the claim limitations of the rechargeable battery according to claim 12 as set forth above. Modified Hildinger further renders obvious the claim limitation “wherein an oxide layer is between depressions of the third protrusions-and-depressions shape and the third contact terminal, and
	the oxide layer is not between protrusions of the third protrusions-and-depressions shape and the third contact terminal” because the etched portions of the terminal part are formed as depressions between the protrusions of unetched portions do not have an oxide layer. Similarly, the unetched portions of the terminal part are formed as protrusions between the depressions of etched portions and do have the oxide layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogata et al. (JP 2006156049 A) (references herein made with respect to English Machine Translation attached) discloses a secondary battery with convex and concave portions, i.e. protrusions and depressions, provided along the surfaces of the battery to ensure proper cooling performance in the battery (Figs. 2-4, [pg. 8, para. 2]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728